Citation Nr: 1721068	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  13-08 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen entitlement to service connection for a right knee disability. 

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to service connection for bilateral pes planus.

5.  Entitlement to service connection for a left shoulder disability.

6.  Entitlement to service connection for a right shoulder disability.

7.  Entitlement to service connection for venous stasis, right lower extremity.

8.  Entitlement to nonservice-connected pension. 


REPRESENTATION

Appellant represented by:	Oliver O. Jahizi, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had service from October 1973 to October 1976.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, that denied service connection for a low back disability, bilateral pes planus, left and right shoulder disabilities, venous stasis of the right lower extremity, nonservice-connected pension, and also confirmed and continued the Veteran's previously denied claim of service connection for a right knee disability.  Regardless of the RO's determination as to whether new and material evidence has been received, the Board has a jurisdictional responsibility to determine whether a claim previously denied by the RO is properly reopened.  See Jackson v. Principi, 265 F.2d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c) (West 2014)).  Accordingly, the Board must initially determine whether there is new and material evidence to reopen the claim of service connection for a right knee disability.  Subsequently, the Veteran's claims file was transferred to the RO in Los Angeles, California.

The Board previously considered this appeal in February 2017, and remanded these issues for further development in order to schedule a Board hearing.  In April 2017, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ); a transcript of the hearing is associated with the claims file.  Additional evidence was received after the Statement of the Case was issued without a waiver of RO consideration, but since the substantive appeal was received after February 2, 2013, no waiver is needed for the Board to consider this evidence in the first instance.  See § 501, Public Law No. 112-154, 126 Stat. 1165 (amending 38 U.S.C. § 7105 to provide for an automatic waiver of initial RO review of evidence submitted to the RO or to the Board at the time of or subsequent to the submission of the substantive appeal, unless the claimant or claimant's representative requests in writing that the RO initially review such evidence).

The Board acknowledges that separate Notices of Disagreement have been filed for the issues of whether new and material evidence has been received in order to reopen entitlement to service connection for an acquired psychiatric disorder, to include PTSD, and also entitlement to TDIU.  A Statement of the Case has not been issued in either instance and the issues have yet to be perfected via a substantive appeal or certified to the Board.  The filing of an NOD normally places a matter into appellate status, requiring the Board to remand for issuance of a statement of the case (SOC). See Manlincon v. West, 12 Vet. App. 238 (1999). However, the AOJ has since responded to the Veteran's NOD by inquiring as to the process by which the Veteran wished to resolve his appeal. The Board thereby declines to take appellate jurisdiction over the PTSD and TDIU issues at this time as it is clear the AOJ is processing the appeal and will issue a SOC promptly, thereby allowing the Veteran the opportunity to perfect the appeal if he so desires. See 38 C.F.R. §§ 3.103 (f), 20.200.  The matter is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9 (b).  

The issues of entitlement to service connection for a low back disability, a right knee disability, and bilateral pes planus are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  A September 2006 rating decision that denied service connection for a right knee disability was not appealed and the decision became final.

2.  New and material evidence has been received since the September 2006 rating decision to substantiate the claim of entitlement to service connection for a right knee disability.  The newly received evidence is neither cumulative nor redundant of evidence previously of record, and raises a reasonable possibility of substantiating the claim.

3.  The Veteran does not have a current left or right shoulder disability.

4.  The Veteran does not have a current disability for venous stasis, right lower extremity.

5.  On April 3, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal for the issue of nonservice-connected pension was requested.


CONCLUSIONS OF LAW

1.  The September 2006 rating decision that denied the Veteran's claim of entitlement to service connection for a right knee disability is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2016).

2.  The criteria to reopen the service connection claim for a right knee disability have been met.  38 U.S.C.A. §§ 5103, 5103A, 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The criteria to establish service connection for a left shoulder disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

4.  The criteria to establish service connection for a right shoulder disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

5.  The criteria to establish service connection for venous stasis, right lower extremity have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

6.  The criteria for withdrawal of a substantive appeal for the claim of entitlement to nonservice-connected pension have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).  The Court has held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  See Gilbert, 1 Vet. App. at 53.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Claim to Reopen Service Connection

The Veteran originally filed a claim for entitlement to service connection for a right knee disability in May 2006.  Generally, a claim that has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105.  However, pursuant to 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Regardless of the RO's determination as to whether new and material evidence has been received, the Board has a jurisdictional responsibility to determine whether a claim previously denied by the RO is properly reopened.  See Jackson v. Principi, 265 F.2d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  Accordingly, the Board must initially determine whether there is new and material evidence to reopen a claim of service connection for major depression.

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

The RO initially denied the claim in a September 2006 rating decision on the grounds that there was no evidence that the claimed condition occurred in or was caused by service.  In this case, because new and material evidence was not submitted within one year of the September 2006 rating decision, that rating decision became final because there was no new evidence to be considered.  Contra Young v. Shinseki, 22 Vet. App. 461, 466 (2009)("When VA fails to consider new and material evidence submitted within the one-year appeal period pursuant to § 3.156(b), and that evidence establishes entitlement to the benefit sought, the underlying RO decision does not become final."); King v. Shinseki, 23 Vet. App. 464, 467 (2010)(Citing § 3.160(c), definition of pending claim, the CAVC held that if new and material evidence had been submitted but had not been acted upon, the Veteran's claim could still be pending until a decision had been made on that evidence).

Since the September 2006 rating decision, documents have been associated with the claims file that discusses the possibility of verifying in-service incidents as well as a nexus for this disability.  This evidence includes VA treatment records that show a current diagnosis for right knee arthritis that is noted to possibly be related to parachute jumps in service, as well as a May 2010 VA examination that has yet to be considered by the RO.  The March 2012 VA examination also bears on the issue of whether the right knee disability is related to service.  The Veteran also testified before the undersigned in April 2017 as to the in-service events that caused his right knee symptoms that have continued to affect him since service.  These VA treatment records, VA examinations, supporting statements and documentation, coupled with the Veteran's testimony, contain facts that had not previously been associated with the file and discuss the presence of symptoms since service.   

As noted above, new and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  In the present case, the Veteran has presented evidence that speaks directly to an element that was not of record, mainly in-service incidents and a possible nexus to a current disability.  See Kent v. Nicholson, 20 Vet. App. 1, 10 (2006) (finding that "the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied").  Presumed credible, these documents represent evidence not previously submitted to agency decision makers that relates to an unestablished fact necessary to substantiate the claim.  Thus, the Board finds that the additional evidence is new and material to reopen the claim of service connection for a right knee disability.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Service Connection for Left & Right Shoulder Disabilities

The Veteran contends that he developed left and right shoulder disabilities as a result of service.

Service treatment records do not contain any findings regarding treatment or diagnosis of any shoulder disability.  The Veteran's entrance and separation examinations do not show any abnormalities related to these conditions.  Subsequent VA treatment records also do not show that the Veteran has a current diagnosis for any type of shoulder condition.  The Veteran was evaluated in June 2006 for possible right shoulder tendonitis and was given a provisional diagnosis for right shoulder arthralgia.  However, x-rays taken in August 2006 confirm that no abnormalities were found, and arthritis was specifically ruled out.

The Veteran testified before the undersigned in April 2017.  He said that he has trouble sleeping at night due to pain in his shoulders.  However, the Veteran's report of pain, without more, is not considered a competent diagnosis of disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).

A necessary element for establishing entitlement to service connection is the existence of a current disability; it is the cornerstone of a claim for VA disability compensation.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997).  For VA purposes, a current disability exists when a claimant has a disability at the time a claim is filed or at some point during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  At no time during the appellate period has the Veteran been diagnosed with a left or right shoulder disability.

After a full review of the record, the weight of the evidence demonstrates that the Veteran does not have a left or right shoulder disability for the reasons discussed above.  As the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application, and the claims must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Venous Stasis, Right Lower Extremity

The Veteran contends that he developed venous stasis of the right lower extremity as a result of service.

Service treatment records do not contain any findings regarding treatment or diagnosis of venous stasis of the right lower extremity.  The Veteran's entrance and separation examinations do not show any abnormalities related to this condition.  

Subsequent VA treatment records also do not show that the Veteran has a current diagnosis for any type of venous stasis of the right lower extremity.  In June 2006, the Veteran was evaluated for a sudden onset of swelling in the right lower leg after initial use of a knee brace the previous day.  The Veteran's venous structures of the right leg were evaluated from the level of the common femoral vein to the popliteal trifurcation.  Real-time evaluation showed no evidence of intraluminal thrombus.  The veins were normally compressible throughout.  Doppler interrogation using both color and spectral analysis demonstrated normal phasicity and response to augmentation.  The impression given was "No evidence of deep venous thrombosis."

The Veteran testified before the undersigned in April 2017.  He said that he has not had an official diagnosis for this condition, but did receive treatment at the VA (as previously mentioned above).  However, the Veteran's report of pain, without more, is not considered a competent diagnosis of disability.  See Sanchez-Benitez, 13 Vet. App. at 285 ("pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."); dismissed in part and vacated in part on other grounds, Sanchez-Benitez, 239 F.3d at 1356.

A necessary element for establishing entitlement to service connection is the existence of a current disability; it is the cornerstone of a claim for VA disability compensation.  Brammer, 3 Vet. App. at 225; see also Degmetich, 104 F.3d at 1332.  For VA purposes, a current disability exists when a claimant has a disability at the time a claim is filed or at some point during the pendency of that claim.  McClain, 21 Vet. App. at 321.  At no time during the appellate period has the Veteran been diagnosed with venous stasis of the right lower extremity.

After a full review of the record, the weight of the evidence demonstrates that the Veteran does not have venous stasis of the right lower extremity for the reasons discussed above.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Withdrawal of Entitlement to Nonservice-Connected Pension

On April 3, 2017, the Veteran appeared at a Board hearing before the undersigned and verbally expressed his desire to withdraw his appeal for the denial of entitlement to nonservice-connected pension.  VA regulation provides for the withdrawal of an appeal to the Board when submitted in writing or expressed verbally at a Board hearing, and can occur at any time before the Board promulgates a final decision on the matter in question.  See 38 C.F.R. § 20.204(b); Hanson v. Brown, 9 Vet. App. 29, 31 (1996).

When pending appeals are withdrawn, there is no longer an allegation of error of fact or law with respect to the determinations that had been previously appealed.  Consequently, in such an instance, dismissal of the pending appeal for entitlement to nonservice-connected pension is appropriate.  See 38 U.S.C.A. § 7105(d).  Accordingly, further action by the Board on the claim is not appropriate and the Veteran's appeal on this issue should be dismissed.  Id.  

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  To the extent that the Board is reopening the claim of service connection for a right knee disability, the Board is granting, in full, the benefit sought on appeal and thus VA has no further duty to notify or assist.

However, with regard to the other issues decided herein, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The RO provided a letter to the Veteran in May 2011, prior to the initial adjudication of the service connection claims on appeal.  The letter notified the Veteran of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

The notice requirements of the VCAA apply to all elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  The Veteran was provided with such notice by the May 2011 letter, including the type of evidence necessary to establish a disability rating and effective dates.

Next, VA has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  Here, service records have been obtained as have records of VA and private treatment.  Based on the foregoing, the Board finds that VA has met its duty to assist with regard to records development.

In disability compensation claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the factor of a relationship between a current disability and service (or, by analogy, to a service-connected disability), the Court has indicated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus, but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83; see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service).  See also Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that where the evidence establishes no in-service injury, disease, or event, VA is not obligated to provide a medical examination).

A conclusory generalized statement regarding the nexus between a disability and service is not enough to entitle a veteran to a medical examination under § 5103A(d)(2)(B).  Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010).  "Since all veterans could make such a statement, this theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require the Secretary to provide such examinations as a matter of course in virtually every veteran's disability case."  Id.

As discussed above, service treatment records are silent as to any complaints or treatment of the bilateral shoulders or a vein disability of the right leg, and on separation examination, the upper and lower extremities were normal.  As is discussed in greater detail, the claimed bilateral shoulder and right leg vein disabilities have not been diagnosed by a medical professional.  Consequently, a VA examination as to the etiology of the claimed disorders is not warranted, even under the low threshold of McLendon.  

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in April 2017.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) essentially requires that any Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  23 Vet. App. 488 (2010).  These requirements consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Id.  During the hearing, the Veterans Law Judge sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  The actions by the undersigned satisfy the obligations imposed by 38 C.F.R. § 3.103.

All necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record.  The Board has carefully considered such statements, and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the duties to notify and assist the Veteran in the development of this claim have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

As noted in the Introduction, the Board previously remanded this claim in February 2017.  The Board instructed the AOJ to schedule the Veteran for a Board hearing.  Since that time, the Veteran testified before the undersigned in April 2017.  As a result, the Board finds substantial compliance with its previous remand instructions, and has properly continued with the foregoing decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).







ORDER

New and material evidence has been submitted to reopen the claim of service connection for a right knee injury.

Service connection for a left shoulder disability is denied.

Service connection for a right shoulder disability is denied.

Service connection for venous stasis, right lower extremity is denied.

Entitlement to nonservice-connected pension is dismissed.


REMAND

Unfortunately, the Veteran's appeal for the issues of entitlement to service connection for a low back disability, a right knee disability, and bilateral pes planus must be remanded for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide these issues so that the Veteran is afforded every possible consideration.

First, the Board notes that there are inadequate VA examinations regarding the issues of service connection for a low back disability and a right knee disability.  Once VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The March 2012 VA examinations for these two issues contain inadequate medical opinions.  These VA examination medical opinions failed to provide an adequate rationale to support each conclusion.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (a medical opinion must "support its conclusion with an analysis that the Board can consider and weigh against contrary opinions[;]" see also Nieves-Rodriguez, 22 Vet. App. 295, 304 (2008) (concluding that a medical opinion is not entitled to any weight if it does not contain a rationale that adequately connects data and conclusions).  In addition, the opinions lack any discussion of the Veteran's contentions as to onset and continuity of symptomatology after multiple parachute jumps as requested in the examination instructions.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Without further clarification, the Board is without medical expertise to determine the nature and etiology of the claimed vision disabilities.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The Board also notes that a May 2010 VA knee examination and its merits have yet to be considered in the first instance by the RO.  Regardless, that VA examination did not contain a medical opinion, and is also considered inadequate.  In light of the above, the Board finds that new VA examinations and opinions must be obtained for the low back and right knee disabilities.  

The Veteran testified before the undersigned in April 2017.  He stated that he developed a bilateral foot condition, to include hammer toes and pes planus, due to wearing shoes in service that were too small for his feet.  VA treatment records show that the Veteran has received treatment for orthotics due to a bilateral foot condition.  Thus, a VA examination is warranted in order to determine whether this condition is a result of service.

Accordingly, these issues are REMANDED for the following action:

1.  Send the claims file to an appropriate VA examiner for an opinion as to the etiology of the right knee disability.  The examiner should note in the examination report that the claims file and the Remand have been reviewed.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion. 

Following review of the claims file, the examiner should provide an opinion on the following:

a)  Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current right knee disability is related to service, to include as due to over 100 parachute jumps performed during service.

For all opinions provided the examiner must provide a rationale (i.e., why or why not).  If the examiner is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

2.  Send the claims file to an appropriate VA examiner for an opinion as to the etiology of the low back disability.  The examiner should note in the examination report that the claims file and the Remand have been reviewed.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion. 

Following review of the claims file, the examiner should provide an opinion on the following:

a)  Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current low back disability is related to service, to include as due to over 100 parachute jumps performed during service.

For all opinions provided the examiner must provide a rationale (i.e., why or why not).  If the examiner is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

3.  The Veteran should be scheduled for a VA examination to determine the nature and etiology of any diagnosed bilateral foot disability, to include pes planus and hammer toes.

Following review of the claims file, the examiner should provide an opinion on the following:

a)  Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current bilateral foot disability is related to service.

For all opinions provided the examiner must provide a rationale (i.e., why or why not).  If the examiner is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.
 
4.  After ensuring that the requested actions are completed, the AOJ should conduct any other development actions deemed warranted and readjudicate the claims on appeal.  If the benefit sought is not fully granted, the AOJ must furnish a Supplemental Statement of the Case before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


